Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-29 are pending. Claims 23-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 07/11/2022. 
Applicant elected the species alumina and hydrogen peroxide, the hydrolysis and depolymerization catalysts respectively, in the reply filed on 07/11/2022. Claims 6-8 do not read on the elected species. Accordingly, claims 1-5 and 9-22 are under examination.
Election/Restrictions
Applicant's election with traverse of Group I claims 1-22 in the reply filed on 07/11/2022 is acknowledged.  The traversal is on the ground(s) that reference 886 (Broell) teach the methyl methacrylate undergoes purification prior to hydrolysis. See remarks page 2-3. However, the present application hydrolyzes an impure methyl methacrylate. The hydrolysis of the impure methyl methacrylate is argued by the applicant to be the special technical feature. The applicant goes on to argue reference 886 does not teach the special technical feature.  
This is not found persuasive. The starting material in claim 1, polymethyl methacrylate (PMMA), can be in pure form. This fact would lower the amounts of impurities in the depolymerized methyl methacrylate.  Additionally, claim 1 does not require all of the depolymerized product to be hydrolyzed. This allows for separations and purifications of the depolymerized PMMA. Additionally, the apparatus of claim 23 does not require a method of hydrolyzing an impure methyl methacrylate. In conclusion, due to claim 1 allowing for purification of the depolymerized PMMA, the special technical feature is not what applicant suggests. 
The requirement is still deemed proper and is therefore made FINAL.

	Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 utilizes the pronoun “it”. This introduces ambiguity as to the identity of “it”.   Appropriate correction is required.

Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Note the duplicate claims are shown below for convenience.

    PNG
    media_image1.png
    126
    721
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    166
    727
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 9-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 3, 12, and 18-21 utilize numbers that may or may not be in parentheses, and that refer to items in Figure 1. It is unclear what undisclosed limitations are being incorporated into the claims from the references to items in Figure 1. These items can be physical items having undisclosed physical limitations or mere steps or processes. For example, item (100) in claim 1 is a process. This process may include undisclosed process steps not evident in claim 1. To remove all ambiguity, it is suggested that all references to Figure 1 be deleted from the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 9-11, 13-14, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘065 (DE19729065, Published 01-1999, and as cited in the IDS filed 10/22/2020, and as cited as reference D1 in the written opinion for PCT/FR2019/050991. All references to 065 are made to an attached English translation), ‘241 (USPGPub 2008/0021241, Published 01-2008), ‘886 (USPGPub 2014/0051886, Published 02-2014. Cited as reference D3 in the written opinion for PCT/FR2019/050991) and ‘891 (EP 1352891, Patent date 10-2003).

Interpretation of Claims

    PNG
    media_image3.png
    170
    733
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    193
    728
    media_image4.png
    Greyscale

 	The recycling limitation is met when all the steps of claim 1 are met. The “article based on (meth)acrylic thermoplastic polymer resin” is interpreted to be any material having repeating units of (meth)acrylate monomers.
Scope of the Prior Art
	065 teach the below depolymerization of an article based on (meth)acrylic thermoplastic polymer resin (Example 4, par. 14). Note the use of hydrogen peroxide, an inorganic peroxide depolymerization catalyst (claims 4-5).

    PNG
    media_image5.png
    216
    1464
    media_image5.png
    Greyscale

	Concerning claim 9, 065 teach 0.5 to 10% by weight of hydrogen peroxide. This weight ratio overlaps the molar ratio of 0.001 to 10 of the depolymerization-initiating catalyst and the concentration of the article. Due to the molar ratio being met, so too are the claimed concentrations.
Alternatively, with PMMA being 402,388 g/mol and H2O2 being 34 g/mol and 1 gram of PMMA used, 1g of PMMA equates to 0.00000245 mol of PMMA. 0.5% of 1 g H2O2 is 0.005 g of H2O2 or 0.000015 mol of H2O2, mol PMMA/mol H2O2 is approximately 6. This overlaps the molar ratio of 0.001 to 10.
Ascertaining the Difference
	065 does not teach introducing a hydrolysis catalyst into a hydrolysis reactor, introducing water into said hydrolysis reactor and converting at least part of the (meth)acrylate monomer into (meth)acrylic acid. 065 does not teach adding the depolymerization-initiating catalyst into the hydrolysis reactor. 065 does not teach the depolymerization is performed in the hydrolysis reactor. 065 does not teach a further distillation step suitable for generating a mixture enriched in (meth)acrylic acid. 065 does not teach steam being introduced into the reactor. 065 does not teach the introduction of an aqueous solution into the reactor. 065 does not teach the introduction of water into the hydrolysis reactor to at least a stoichiometric amount relative to the amount of monomers to be hydrolyzed. 065 does not teach the amount of water added in the hydrolysis step being greater than or equal to 15% of the mass of the (meth)acrylic therm. polymer present in the article. 065 does not teach the temperature in the hydrolysis reactor. 065 does not teach the alumina hydrolysis catalyst.

Secondary Reference
	886 teach the step of hydrolysis of the methacrylic ester to methacrylic acid via hydrolysis (par. 41-49, 162-172). 886 teach the use of a hydrolysis reactor, a zeolite catalyst, water and the methacrylic ester (par. 41-49). 
Concerning claim 14, 886 teach the crude methacrylic acid is sent through a vacuum rectifying column to obtain a pure form (par. 171). The pure form is the currently claimed mixture enriched in (meth)acrylic acid.
Concerning claim 18, 886 teach hydrolysis temperatures of 110C (par. 189).
Concerning claim 19, 886 teach adding water to the hydrolysis of methyl methacrylate (par. 189). 
Concerning claim 21, 886 teach the adjustment of the amount of water in the hydrolysis reaction (par. 167). This adjustment of water overlaps the currently claimed amount of water. 886 teach a ratio of water to methyl methacrylate of 2.1 kg to 12.7 kg with 15.4 kg of circulation stream 3 which contains water and 500 kg of circulation stream 4. These amounts encompass the amounts of water to PMMA.
Concerning the temps. in the hydrolysis reactor in claim 22, 886 teach 50-200C. These temperatures overlap the currently claimed ranges.
Concerning the alumina catalyst, 886 points to reference 891 for hydrolysis catalysts (par. 43).
891 teach suitable catalysts being alumina (par. 14). This reads on the elected specie.
	241 teach motivation to prepare methacrylic acid. For example, 241 teach methacrylic acid (MAA) is used in a wide variety of application. Typically end-use applications include: acrylic plastic sheeting; molding resins; polyvinyl chloride modifiers; processing aids and so on (par. 3).
	The above teachings render 886, 891 and 241 analogous art.  
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the methacrylic esters taught by 065 in the hydrolysis process of 886 to arrive at the instant invention with a reasonable expectation of success. The ordinary artisan would have done so to achieve the utilities of methacrylic acid taught by 241. See 065 (Example 4, par. 14), 886 (par. 41-49, 162-172) and 241 (par. 3) respectively.
Concerning the alumina catalyst, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the alumina catalyst in the above hydrolysis reaction. The ordinary artisan would have done so because 886 points to reference 891 for hydrolysis catalysts, and 891 teach suitable catalysts being alumina (886 par. 43) (891 par. 14). Additionally, substitution of a known catalyst for another to obtain predictable results is obvious. See MPEP 2141 III (B).
Concerning the sequential steps of introducing a hydrolysis catalyst and introducing water into the hydrolysis reactor, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.
Concerning claim 9, MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning claim 10, both processes of depolymerization and hydrolysis are known as argued above. Combining two known processes would have been obvious with a reasonable expectation of success. Moreover, putting a known catalyst in a known reactor is obvious. Claim 10 does not require depolymerization to occur in the hydrolysis reactor, just addition of a known catalyst in a known reactor. 
Concerning claim 13, both processes of depolymerization and hydrolysis are known as argued above. Combining two known processes would have been obvious with a reasonable expectation of success.
Concerning claim 14, a distillation step is obvious. See 886 (par. 171).
Concerning claim 18, 886 teach hydrolysis temperatures of 110C (par. 189). This temperature would necessarily produce steam. Making steam in the reaction or adding steam to the reaction is obvious. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.
Concerning claim 19, 886 teach adding water to the hydrolysis of methyl methacrylate (par. 189). Therefore, adding an aqueous solution is obvious.
Concerning claim 20, it is obvious to add enough water at one stoichiometric amount relative to the monomers to be hydrolyzed, adding less would not allow for the hydrolysis taught by 886 (par. 189).
Concerning claim 21, MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Alternatively, concerning claim 21, the ordinary artisan is taught by 886 to adjust the amount of water. See 886 par. 167. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning claim 22, MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”

	Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘065 (DE19729065, Published 01-1999, and as cited in the IDS filed 10/22/2020, and as cited as reference D1 in the written opinion for PCT/FR2019/050991. All references to 065 are made to an attached English translation), ‘241 (USPGPub 2008/0021241, Published 01-2008), ‘886 (USPGPub 2014/0051886, Published 02-2014. Cited as reference D3 in the written opinion for PCT/FR2019/050991) and ‘891 (EP 1352891, Patent date 10-2003), as applied to claims 1-2, 4-5, 9-11, 13-14, 18-22 and in further view of ‘448 (US Patent 6,677,448, Patent date 01-2004).
Interpretation of Claims

    PNG
    media_image3.png
    170
    733
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    193
    728
    media_image4.png
    Greyscale

 	The recycling limitation is met when all the steps of claim 1 are met. The “article based on (meth)acrylic thermoplastic polymer resin” is interpreted to be any material having repeating units of (meth)acrylate monomers.

    PNG
    media_image6.png
    106
    734
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    171
    729
    media_image7.png
    Greyscale


Scope of the Prior Art
	The teachings of 065, 241, 886 and 891 are written in the above rejection and incorporated by reference. 
Ascertaining the Difference
	065, 241, 886 and 891 do not teach heating the hydrolysis catalyst to at least 300C upon entry to the reactor, nor the regeneration of the catalyst.  

Secondary Reference
	448 teach the regeneration of an alumina catalyst used for hydrolysis, is heated from 300C to 460C (Example 1). These temperatures overlap the currently claimed ranges in claim 12.
448 teach motivation to regenerate the catalyst to improve the economics of processes using a catalyst (column 1, lines 45-50).

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have recycled the alumina catalyst taught by the combination of 065, 241, 886 and 891 with a reasonable expectation of success. The ordinary artisan would have done so because 448 teach regeneration of the catalyst improves the economics of processes using a catalyst (column 1, lines 45-50). 
Concerning claim 12 temps. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
	Concerning adding the catalyst to the reactor at a temp. of at least 300C, this is obvious because waiting to add the catalyst (cooling), or adding the catalyst immediately at temp. are the only options. From the few options available, it is obvious to add the catalyst immediately at the regeneration temps.
	
	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘065 (DE19729065, Published 01-1999, and as cited in the IDS filed 10/22/2020, and as cited as reference D1 in the written opinion for PCT/FR2019/050991. All references to 065 are made to an attached English translation), ‘241 (USPGPub 2008/0021241, Published 01-2008), ‘886 (USPGPub 2014/0051886, Published 02-2014. Cited as reference D3 in the written opinion for PCT/FR2019/050991) and ‘891 (EP 1352891, Patent date 10-2003), as applied to claims 1-2, 4-5, 9-11, 13-14, 18-22 and in further view of ‘901 (TW201722901, Published date 07-2017. All references to 901 are made to an attached English translation).
	Interpretation of Claims

    PNG
    media_image3.png
    170
    733
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    193
    728
    media_image4.png
    Greyscale

 	The recycling limitation is met when all the steps of claim 1 are met. The “article based on (meth)acrylic thermoplastic polymer resin” is interpreted to be any material having repeating units of (meth)acrylate monomers.


    PNG
    media_image8.png
    103
    733
    media_image8.png
    Greyscale


Scope of the Prior Art
	The teachings of 065, 241, 886 and 891 are written in the above rejection and incorporated by reference. 
Ascertaining the Difference
	065, 241, 886 and 891 do not teach a crystallization step.  

Secondary Reference
	901 teach crystallization of methacrylic acid is a purification step (p. 10 of 15). 901 teach overlapping hydrolysis/purification steps as currently claimed and those taught by 886 (par. 171). For example, 901 teach on page 8 of 15, hydrolysis of an alkyl methacrylate and on page 10 of 15, a vacuum rectification column is used to purify the methacrylic acid.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the vacuum rectification column purification method for methacrylic acid as argued in the above 103 rejection with the crystallization methods taught by 901 (p. 10 of 15). The ordinary artisan would have done so with a reasonable expectation of success because 901 teach crystallization of methacrylic acid is a purification step (p. 10 of 15).
	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ‘065 (DE19729065, Published 01-1999, and as cited in the IDS filed 10/22/2020, and as cited as reference D1 in the written opinion for PCT/FR2019/050991. All references to 065 are made to an attached English translation), ‘241 (USPGPub 2008/0021241, Published 01-2008), ‘886 (USPGPub 2014/0051886, Published 02-2014. Cited as reference D3 in the written opinion for PCT/FR2019/050991) and ‘891 (EP 1352891, Patent date 10-2003), as applied to claims 1-2, 4-5, 9-11, 13-14, 18-22 and in further view of Liang et al. (Carbon Black reinforced polymethyl methacrylate (PMMA)-based composite particles: preparation, characterization, and application, J. Geophys. Eng. 14, pp. 1225-1232, published 2017).

Interpretation of Claims

    PNG
    media_image3.png
    170
    733
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    193
    728
    media_image4.png
    Greyscale

 	The recycling limitation is met when all the steps of claim 1 are met. The “article based on (meth)acrylic thermoplastic polymer resin” is interpreted to be any material having repeating units of (meth)acrylate monomers.


    PNG
    media_image9.png
    103
    731
    media_image9.png
    Greyscale


Scope of the Prior Art
	The teachings of 065, 241, 886 and 891 are written in the above rejection and incorporated by reference. 
Ascertaining the Difference
	065, 241, 886 and 891 do not teach a PMMA with a reinforcer.  

Secondary Reference
	Liang et al. teach carbon black reinforced PMMA (Figure 1, page 1226 left column). Liang teach motivation to incorporate carbon black into PMMA. For example, Liang et al. teach carbon black (CB) can reinforce the mechanical properties of a polymer substrate (p. 1225 right column).

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized CB reinforced PMMA. The ordinary artisan would have done so because Liang et al. teach carbon black (CB) can reinforce the mechanical properties of a polymer substrate (p. 1225 right column).
It next would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have recycled the PMMA-CB with the above argued steps in the first 103 rejection. Upon doing so the ordinary artisan would have arrived at the instant invention of claim 16.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ‘065 (DE19729065, Published 01-1999, and as cited in the IDS filed 10/22/2020, and as cited as reference D1 in the written opinion for PCT/FR2019/050991. All references to 065 are made to an attached English translation), ‘241 (USPGPub 2008/0021241, Published 01-2008), ‘886 (USPGPub 2014/0051886, Published 02-2014. Cited as reference D3 in the written opinion for PCT/FR2019/050991) and ‘891 (EP 1352891, Patent date 10-2003), as applied to claims 1-2, 4-5, 9-11, 13-14, 18-22 and in further view of ‘705 (CN102247705, Published date 11-2011. All references to 705 are made to an attached English translation).
	Interpretation of Claims

    PNG
    media_image3.png
    170
    733
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    193
    728
    media_image4.png
    Greyscale

 	The recycling limitation is met when all the steps of claim 1 are met. The “article based on (meth)acrylic thermoplastic polymer resin” is interpreted to be any material having repeating units of (meth)acrylate monomers.


    PNG
    media_image10.png
    106
    725
    media_image10.png
    Greyscale

Scope of the Prior Art
	The teachings of 065, 241, 886 and 891 are written in the above rejection and incorporated by reference. A reminder, 886 teach the crude methacrylic acid is sent through a vacuum rectifying column to obtain a pure form (par. 171). The pure form is the currently claimed mixture enriched in (meth)acrylic acid.

Ascertaining the Difference
	065, 241, 886 and 891 do not teach a heat recovery step.  

Secondary Reference
	705 teach a waste heat recycling system for distillations (par. 4). 705 teach recycling of heat saves energy consumption, cost, protects the environment and so on (par. 4).

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the heat recycling system for distillations on the distillations taught by 886 (par. 171) with a reasonable expectation of success. The ordinary artisan would have done so because 705 teach recycling of heat saves energy consumption, cost, protects the environment and so on (par. 4).

Conclusion
Claims 1-5 and 9-22 are rejected. No claims allowed.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622         


/JAFAR F PARSA/Primary Examiner, Art Unit 1622